Title: To George Washington from Major General Robert Howe, 28 February 1780
From: Howe, Robert
To: Washington, George


          
            Dear Sir
            Robinson’s Farms [N.Y.] 28th of Feby 1780
          
          Your Excellency’s Letters of the 16th & 19th Inst: directed on public Service to General Heath, & that of the 22d to him or the Officer commanding in this Department, reach’d me the Day before yesterday—the Contents of the two first shall be duly observ’d, & I had anticipated the Purpose of the latter, having taken the requisite precautionary Steps previous to the Reception of it, in Consequence of Information given me of the seemingly intended Movements of the Enemy.
          The Returns you mention, had been as I am inform’d transmitted before your Letter arriv’d.
          General Heath left this Department on Tuesday, & nothing material enough to induce an Express having happen’d, & no other Opportunity offering, I have not until now done myself the Honor of addressing you.
          I have ordered the Engineers to report to me the Requisites wanting to complete the Works, & shall proceed upon them the Moment the Weather will let us do so. With the greatest Regard & Respect I have the Honor to be Dear Sir your Excellency’s most obedient & very Humble Servant
          
            Robert Howe
          
        